IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00059-CR

CHARLES EARL GREER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 82nd District Court
                              Falls County, Texas
                             Trial Court No. 9635


                          MEMORANDUM OPINION

      Charles Earl Greer was charged with possession of marijuana over four ounces but

less than five pounds. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(3) (West 2010).

Judgment was deferred and Greer was placed on community supervision per the trial

court’s order filed on November 10, 2016.

      Greer now attempts to appeal from an order denying Greer’s motion to withdraw

his guilty plea. His notice of appeal was filed on February 14, 2017. Notwithstanding

that an order denying a motion to withdraw a guilty plea, by itself, is not a final,

appealable order, Greer’s notice of appeal from the underlying deferral of adjudication,
the only final, appealable order in this case, is untimely, and we have no jurisdiction of

this appeal. See TEX. R. APP. P. 26.2 (“the notice of appeal must be filed…within 30 days

after the date sentence is imposed or suspended in open court, or after the day the trial

court enters an appealable order….”); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996) (no appellate jurisdiction where notice of appeal is untimely). Further, the trial

court’s certification of Greer's right of appeal indicates Greer has no right to appeal, and

this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part

of the record under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (plea bargain).

        Accordingly, for the reasons stated, this appeal is dismissed.1 Greer’s Motion to

Withdraw and Motion to Appoint Counsel are dismissed as moot.



                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motion dismissed as moot
Opinion delivered and filed March 22, 2017
Do not publish
[CR25]



1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Greer v. State                                                                                         Page 2